UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): þForm10-K oForm20-F oForm11-K oForm10-Q oForm10-D oFormN-SAR oFormN-CSR For Period Ended: December oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: -1- PART I — REGISTRANT INFORMATION Xfone, Inc. Full Name of Registrant Former
